t c memo united_states tax_court giant eagle inc petitioner v commissioner of internal revenue respondent docket no filed date richard i halpern and robert m barnes for petitioner travis vance iii and anita goklaney for respondent memorandum findings_of_fact and opinion haines judge respondent determined deficiencies in petitioner’s federal_income_tax for and years at issue of dollar_figure and dollar_figure respectively petitioner owned and operated supermarkets under the name giant eagle and gas stations under the name getgo during the years at issue petitioner offered a customer loyalty program by which customers making qualifying purchases at giant eagle could earn fuelperks that were redeemable for a discount against the purchase_price of gas at getgo petitioner an accrual_method taxpayer claimed deductions for certain unredeemed fuelperks for each year at issue the question before us is whether under the all_events_test of sec_461 petitioner properly accrued and deducted expenses for the unredeemed fuelperks if the answer to this question is no we are asked to decide whether petitioner is entitled to offset certain_sales revenues by the estimated costs of future redemptions of such fuelperks under sec_1_451-4 income_tax regs findings_of_fact some of the facts have been stipulated and are so found we incorporate the stipulation of facts and the accompanying exhibits by this reference certain monetary amounts are rounded unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the taxable years at issue and all rule references are to the tax_court rules_of_practice and procedure i petitioner giant eagle inc is a pennsylvania corporation with its principal_place_of_business in pittsburgh pennsylvania giant eagle inc and its subsidiaries collectively petitioner or giant eagle operate and were operating during the years at issue supermarkets and pharmacies under the name giant eagle and gas stations and convenience stores under the names getgo and giant eagle express for each year at issue giant eagle filed a consolidated corporate_income_tax return and used an accrual_method of accounting to compute and report its federal_income_tax liability ii the fuelperks program during the years at issue giant eagle invited customers to participate in a discounted gasoline and diesel_fuel promotion called the fuelperks program under the fuelperks program customers could earn fuelperks by presenting their giant eagle advantage card advantage card a customer loyalty card when purchasing qualifying goods or services for every qualifying dollar_figure spent a customer earned a single fuelperk each fuelperk was redeemable for a 10-cent reduction in the retail price per gallon of gasoline or diesel_fuel acquired in one for convenience we refer hereinafter to diesel and gasoline fuel collectively as gas transaction of up to gallons at getgo gas stations to redeem fuelperks customers were required to swipe their advantage cards when purchasing gas and elect by pushing a button to use their fuelperks fuelperks could be and were required to be aggregated so that all available fuelperks would be used to reduce the gas price to the greatest extent possible possibly reducing the price for a gallon of gas to zero accumulated fuelperks in excess of the then-current price per gallon of gasoline would be saved on the customer’s advantage card fuelperks expired three months after the last day of the month in which they were earned and could not be redeemed in cash iii tax returns and deficiency_notice giant eagle deducted the estimated costs of redeeming a certain portion of the issued fuelperks that were unexpired and unredeemed at the end of each year at issue outstanding fuelperks in the amounts of dollar_figure and dollar_figure for and respectively respondent issued a deficiency_notice disallowing those deductions petitioner timely filed a petition with this court challenging respondent’s determination opinion i burden_of_proof the taxpayer generally bears the burden of proving the commissioner’s determinations are erroneous rule a the burden_of_proof may shift to the commissioner if the taxpayer satisfies certain conditions sec_7491 our resolution of this case is based on a preponderance_of_the_evidence not on an allocation of the burden_of_proof therefore we need not consider whether sec_7491 would apply see 124_tc_95 ii the all_events_test sec_162 allows taxpayers to deduct all ordinary and necessary business_expenses they pay or incur during the taxable_year in carrying on any trade_or_business sec_461 provides that a deduction must be taken for the proper taxable_year under the taxpayer’s method_of_accounting an accrual_method taxpayer generally is allowed a deduction for the year in which the taxpayer incurred the expense regardless of the actual date of payment sec_461 sec_1_461-1 income_tax regs whether an accrual_method taxpayer has incurred an expense is determined under the all_events_test delineated in sec_1_461-1 income_tax regs which provides under an accrual_method of accounting a liability as defined in sec_1_446-1 is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability an accrual basis taxpayer claiming that it incurred a liability for federal_income_tax purposes must satisfy each of the three requirements under the all_events_test in order to deduct the liability petitioner contends that it meets all the requirements of the all_events_test with respect to the disputed deductions for the outstanding fuelperks respondent argues that petitioner fails the test because it does not satisfy the test’s first requirement among other reasons more specifically respondent contends that all the events had not occurred to establish petitioner’s liability for the outstanding fuelperks we agree with respondent for the reasons discussed below we have generally looked to and followed two leading supreme court cases 481_us_239 and 476_us_593 when interpreting the first prong of the all_events_test of sec_1_461-1 income_tax regs see eg respondent concedes that petitioner meets the second requirement ie or the reasonable accuracy prong of the all_events_test spitzer columbus inc v commissioner tcmemo_1995_397 dana distribs inc v commissioner tcmemo_1988_514 aff’d 874_f2d_120 2d cir see also 41_tc_75 while these cases are factually distinct from this case they provide helpful context for evaluating when a liability becomes fixed for purposes of the all_events_test in gen dynamics corp an accrual basis taxpayer self-insured its employees’ medical plan to obtain reimbursement for medical treatment under the plan employees were required to submit claim forms with satisfactory proof of their claims the taxpayer asserted that it could deduct the estimated costs of employees’ potential claims for reimbursement existing at the end of the tax_year but not yet paid the supreme court found that the employer’s liability to make a payment under its self-insured medical plan was not fixed until an employee filed a properly documented claim the supreme court reasoned that the filing of the claim was not a mere technicality but rather was a condition_precedent to the employer’s liability in this regard the supreme court noted that for various reasons covered individuals might not file claims for reimbursement to which they are plainly entitled since the last event necessary to fix the liability in gen dynamics corp had not occurred by the end of the tax_year the supreme court held that the first prong of the all_events_test was not met in hughes properties the taxpayer indirectly owned and operated slot machines that had progressive jackpots a nevada gaming regulation prohibited the taxpayer from reducing the payoff without paying out the jackpot the taxpayer using the accrual_method of accounting sought to deduct the annual increase in the jackpot payoff amounts on the progressive slot machines not yet won by the end of the tax_year the supreme court held the taxpayer’s obligation to pay the amount of the jackpot that had already accrued was irrevocable under state law and that the liability was thus fixed for purposes of the all_events_test in so doing it recognized that the jackpot might continue to grow for a prolonged period and that it was possible for the casino to go bankrupt or cease business before the jackpot was ever won respondent contends that petitioner’s liability for fuelperks becomes fixed when they are redeemed petitioner argues that its liability for fuelperks becomes fixed when they are earned we agree with respondent for the reasons explained below petitioner argues that the fuelperks program constituted a unilateral contract under which it became legally obligated to redeem fuelperks as they were accumulated making its liability for the outstanding fuelperks fixed at the end of each year at issue we disagree under the fuelperks promotion the redemption of fuelperks was structured as a discount against the purchase_price of gas consequently the purchase of gas was necessarily a condition_precedent to5 the redemption of fuelperks to be sure the redemption of fuelperks could conceivably discount the purchase_price to zero but even so the right to redeem fuelperks without paying to purchase gas ie for a free tank of gas would be contingent on the setting of the retail price of gas immediately before the purchase accordingly whether a customer paid something for the purchase of gas or nothing petitioner’s obligation to redeem fuelperks was subject_to a condition_precedent that could be satisfied only after the close of petitioner’s tax_year we find that petitioner’s liability for outstanding fuelperks became fixed upon their redemption not when the customer earned the fuelperks as petitioner contends we thus hold that the claimed deductions for the outstanding fuelperks liabilities do not satisfy sec_461 and sec_1_461-1 income_tax regs a condition_precedent is some act or event that must occur before the duty_of immediate performance of a promise arises 17a am jur 2d contracts sec_458 iii the exception to the all_events_test an exception to the requirements of sec_1_461-1 income_tax regs is included in sec_1_451-4 income_tax regs which provides if an accrual_method taxpayer issues trading stamps or premium coupons with sales or an accrual_method taxpayer is engaged in the business of selling trading stamps or premium coupons and such stamps or coupons are redeemable by such taxpayer in merchandise cash or other_property the taxpayer should in computing the income from such sales subtract from gross_receipts with respect to sales of such stamps or coupons or from gross_receipts with respect to sales with which trading stamps or coupons are issued an amount equal to-- i the cost to the taxpayer of merchandise cash and other_property used for redemption in the taxable_year ii plus the net addition to the provision for future redemptions during the taxable_year or less the net subtraction from the provision for future redemptions during the taxable_year the regulation’s purpose is to match sales revenues with the expenses_incurred in generating those revenues and taxpayers are entitled to a present deduction for only the portion of the coupons that will eventually be redeemed see 420_f2d_400 5th cir tex instruments inc v commissioner tcmemo_1992_306 petitioner contends that sec_1_451-4 income_tax regs applies and it is thus allowed to offset certain_sales revenues by its estimated future costs of redeeming outstanding fuelperks respondent contends that the regulation does not apply because among other reasons fuelperks were not redeemable in merchandise cash or other_property we agree with respondent for the reasons discussed below respondent cites revrul_78_212 1978_1_cb_139 revenue rulings are not substantive authority however we may respect the ruling in accordance with its power to persuade see 129_tc_131 in revrul_78_212 supra a taxpayer using the accrual_method of accounting issued with the sale of products coupons that could be redeemed for a discount on the sale prices of products purchased in the future the commissioner determined that those coupons were not redeemable in merchandise cash or other_property because the redemption of the coupons was conditioned on an additional purchase of the retailer’s product by the consumer the commissioner reasoned that applying the section in such circumstances would be inconsistent with the section’s purpose--to match sales revenues with expenses_incurred to generate those revenues according to the revenue_ruling this is because the retailer has no obligation to redeem the coupon until the additional purchase-- making the coupon expense attributable to the additional purchase and not to the initial purchase with which the coupon was issued allowing a present deduction with respect to redemptions conditioned on an additional purchase can result in a mismatching of expenses and revenues contrary to the regulation’s primary purpose fuelperks are stated in terms of a discount on the purchase_price of merchandise indeed each fuelperk is redeemable for a 10-cent reduction to the purchase_price per gallon of gas as previously mentioned we recognize that fuelperks discounts can be combined to potentially offset the entire purchase_price of a gallon of gas however this does not cause them to lose their nature as discounts accordingly as was the case with the coupons issued with sales in the ruling the redemption of fuelperks is conditioned on a subsequent purchase making them not redeemable for merchandise cash or other_property we therefore hold that petitioner is not entitled to offset the estimated future costs of redeeming fuelperks against sales revenues under sec_1_451-4 income_tax regs we note that even if sec_1_451-4 income_tax regs applied to that portion of the outstanding fuelperks if any that would potentially be redeemed without any additional consideration ie for a free tank of gas petitioner still would not be entitled to offset the estimated costs of redeeming those fuelperks this is because petitioner has not substantiated that amount and the record does not reflect any reasonable basis on which the court could estimate that amount iv conclusion petitioner is not entitled to a deduction or gross revenue offset for the outstanding fuelperks thus we will sustain the deficiency respondent determined for each year at issue we have considered all remaining arguments the parties made and to the extent not addressed we find them to be irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
